Citation Nr: 1030177	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-45 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 
1990.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which, in pertinent part, granted service connection for 
degenerative disc disease of the lumbar spine and arthritis of 
the left hip, and assigned an initial 10 percent disability 
rating for each.  

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the April 2010 Board hearing, the Veteran testified that he 
was receiving treatment for his service-connected back and hip 
disabilities from a chiropractor.  VA is, therefore, on notice of 
records that may be probative to the claim.  The records of 
treatment from any identified chiropractor should be obtained, as 
well as any additional outstanding treatment records.  Any 
records obtained must be associated with the claims file. 

Review of the record shows that VA formally evaluated the Veteran 
with respect to the nature, extent, and severity of the Veteran's 
degenerative disc disease of the lumbar spine and arthritis of 
the left hip in December 2007.  During the April 2010 hearing the 
Veteran and his representative asserted that the December 2007 VA 
examiner, in measuring the Veteran's range of motion, did not use 
a goniometer in accordance with 38 C.F.R. § 4.46.  While the 
December 2007 VA examination report includes range of motion 
measurements, there is no indication that a goniometer was used 
to determine such measurements.  In addition, the Veteran's 
degenerative disc disease of the lumbar spine appears to have 
worsened requiring the use of a back brace.  Thus, a new VA 
examination(s), with findings responsive to the applicable rating 
criteria, in consideration of the entire history, including any 
additional treatment records, is necessary to clarify the current 
severity of his degenerative disc disease of the lumbar spine and 
arthritis of the left hip.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  

The Board also notes that medical evidence of record describes 
objective neurologic abnormalities associated with the Veteran's 
degenerative disc disease of the lumbar spine.  See September and 
October 2006 treatment records from Southern Michigan Pain 
Consultants, PC (revealing a finding of lumbar disc radiculitis).  
Note (1) to the General Rating Formula for Diseases and Injuries 
of the Spine, states that objective neurologic abnormalities 
associated with a back disability are to be rated separately 
under an appropriate diagnostic code (DC).  See 38 C.F.R. § 
4.71a.  Therefore, in assessing the level of the Veteran's back 
disability, the new VA examination should address all associated 
objective neurologic abnormalities, to include any bladder or 
lower extremity neurological impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his degenerative disc disease 
of the lumbar spine and arthritis of the left 
hip, specifically from the chiropractor, or 
to provide the identifying information and 
any necessary authorization to obtain such 
evidence on his behalf.  Document any 
attempts to obtain such records.  If the 
RO/AMC is unable to obtain any pertinent 
evidence identified by the Veteran, so inform 
him and request that he obtain and submit it. 

2.  After the above records are obtained, to 
the extent available, the RO/AMC should 
provide the Veteran with appropriate 
orthopedic and neurological examinations to 
determine the nature and extent of his 
degenerative disc disease of the lumbar 
spine, and arthritis of the left hip.  The 
claims file must be made available to the 
examiner(s) for review in conjunction with 
the examinations.  All necessary special 
studies or tests are to be accomplished.  All 
reported symptoms and observed pathology 
attributed to the degenerative disc disease 
of the lumbar spine and arthritis of the left 
hip-including any and all muscle, nerve, 
tendon and bone pathology-must be fully 
described.  

In measuring range of motion, the examiner 
should indicate the use of a goniometer.  
Also, the examiner should provide an opinion 
regarding the effect of the Veteran's 
disabilities on his ability to work.  The RO 
or the AMC should ensure that all information 
required for rating purposes is provided by 
the examiner.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  Any 
objective neurologic abnormalities associated 
with the Veteran's degenerative disc disease 
of the lumbar spine should be assigned a 
separate disability rating, if warranted, 
under an appropriate Diagnostic Code, see 
38 C.F.R. Part 4.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


